 

 

 

 

 

 

 

»l,,‘;ti;i:r:' .- _ assn xii
_ a aein
QAO 245B (Rev. 12/11) Judgment in a Crirninal Pet'ty Case "““"'""'"'""“""]
She@t 1 Nn\/ 1 3 ama
UNITED STATES DISTRICT COURT <,E"""J":a:e":m
SOUTl-|F-F?i\| :')|"_-`,TR!CF OF CAL|FQHN|A
soUTHERN DISTRICT oF CALIFORNIA EY MMG “*MTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v_ (For Ot`fenses Committed On or After Novernber l, 1987)
ARISTEO TAPIA‘CASTANEDA Case Number; ls-CR-04427_LL
RYAN FRASER

 

Defendant’ s Attomey
REGISTRATION NO. 79054293

l:l

THE DEFENDANTZ
pleaded guilty to count(s) ONE OF THE MISDEMEANOR SUPERSEDING INFORMATION

|:| was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number§s)
8 USC 1325 IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR) ls

The defendant is sentenced as provided in pages 2 through 2 Ofthis judgment_

i:| The defendant has been found not guilty on eount(s) '
COUHT(S) underlying Coums is [:l are- dismissed on the motion of the United States.
Assessment: $lO - WAIVED

 

Fine waived |:| Forfeiture pursuant to order filed 5 included herein.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. if ordered to pay restitution, the
defendant shall notify the court and United States Attomey of any material change in the defendants economic circumstancesl

NOVEMB/§R 15, 20 LS

Da ofIm si nofSe ce

 

 

/-__

HO§ Lir da Lo ez
SI!EES MAGISTRATE JUDGE

 

 

 

lS-CR-04427-LL

 

AO 245B (Rev. 12111) Judgment in Criminal Petty Case
Sheet 2 _ lmprisonment

judgment _ Page 2 of 2

 

DEFENDANT: ARISTEO TAPIA-cAsTANEDA
CASE NUMBER= is-cR-04427-LL

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
ONE HUNDRED AND TWENTY (120) DAYS

i:i Sentence imposed pursuant to Title 8 USC Section 1326(b).

l:| The court makes the following recommendations to the Bureau of Prisons:

|:| The defendant is remanded to the custody of the United States Marshal.

l:| The defendant Shall surrender to the United States Marshal for this district

mat________,____ l:|a.m. |:|p.rn. on

as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at.the institution designated by the Bureau of Prisons:

|:|

|:| as notified by the United States Marshal.

 

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED sTATEs MARSHAL
By

 

DEPUTY UNITED STATES MAR.SHAL

1 8-CR-04427-LL

